Exhibit 10.1

 

LOGO [g54502ex10_1.jpg]

  

9 June 2009

VIA E-Mail & Fed Ex

Mr. Mark Griffin

18507 Hawks Hill

Wildwood, MO 63069

griffin.ann1@gmail.com

Dear Mark:

We are pleased to offer you the position of Vice President – Research and
Development based in our Corporate office in Houston located at 2105 City West
Boulevard, Suite 500, Houston, TX 77042 and in our Omega Protein Technology and
Innovation Center at 6961 Brookhollow West Drive, Suite 190, Houston, TX 77040.
This position will report directly to the CEO. The anticipated start date for
your position is expected to be on or around July 6, 2009.

 

  1. Salary. $6,875 per semi-monthly pay period ($165,000 per year).

 

  2. Bonus. Commencing in 2009, you will be eligible to receive a year-end cash
bonus up to 30% depending on targets to be determined by the Company.

 

  3. Stock Options: You will be eligible to receive a grant of 15,000 shares of
non-qualified stock options under the Company’s Incentive Plan, with an exercise
price equal to the average of the Company’s high and low stock price on that
date of grant. These options will have a 10-year life and will vest in one-third
increments on each anniversary of your grant date. These options will be
scheduled to be granted upon the next meeting of the Compensation Committee of
the Company’s Board of Directors.

 

  4. Benefits. All benefits will be in accordance with Company policies, plans
and procedures including but not limited to:

 

  A. Health insurance under the Company’s health care plan.

 

  B. Dental insurance under the Company’s health care plan.

 

  C. Life insurance contingent upon your enrollment in the health insurance
benefit program.

 

  D. Disability insurance under the Company insurance program.

 

  E. Participation in the Company’s 401 (k) Plan, with the benefit of a Company
matching contribution.

 

  F. Four weeks vacation.

2105 CityWest Blvd, Suite 500, Houston, Texas 77042 — Telephone (713) 623-0060 —
Fax (713) 940-6122



--------------------------------------------------------------------------------

LOGO [g54502ex10_1.jpg]

  

 

  5. Relocation. You will be entitled to the benefits of the Company’s
Relocation policy described below:

 

  A. House hunting trip for you and your Spouse up to 7 days

 

  B. Moving of household goods

 

  C. Temporary housing for 3 months

 

  D. Furniture storage for up to 3 months

 

  E. Utility hookups

 

  F. Packing and unpacking of household goods

 

  G. Transportation to new location for personal auto (2 autos maximum) at
regular Company mileage allowance

 

  H. Omega will pay realtors fee at the rate of 6%, not to exceed $30,000, on
the sale of your home in Missouri. Omega will reimburse closing cost (loan
origination fee @ 1% not to exceed $6,000). Your fully executed HUD forms and
mortgage documents from sale and repurchase of the houses will be the basis for
determining these reimbursements.

 

  I. Omega will provide reimbursement of 50% of any loss on the sale of your
residence in Missouri up to a maximum reimbursement of $25,000. Omega will
reimburse you for 50% of the difference, up to a $25,000 cap, between the amount
of the independently appraised value of your residence in Missouri and the final
sale price as stated in the original sales documents under the terms and
conditions above. The amount of the reimbursement will be determined using the
following documents:

 

  1. Independent third party appraisal documents

 

  2. Sale documents upon the sale of your home in Missouri

 

  6. Company Vehicle. You will be entitled to the use of a company vehicle in
accordance with Company policy.

 

  7. Drug Test and Background Check. This offer is conditioned on your passing a
routine drug test in accordance with Company policy and the Company’s
satisfactory review of a background check on you.

 

  8. Employee Confidentiality, Assignment of Inventions and Non-compete
Agreement. Enclosed is a copy of the Omega Protein Employee Confidentiality,
Assignment of Inventions and Non-compete Agreement. The offer is also
conditional on our mutual execution of this Agreement.

Any other benefits are covered in the Omega Employee Handbook and/or
Administrative Manual and are subject to usual Company policy.

As you know, this letter does not serve as an employment contract. Employment is
for no fixed duration and may be terminated by either party at any time for any
reason.

2105 CityWest Blvd, Suite 500, Houston, Texas 77042 — Telephone (713) 623-0060 —
Fax (713) 940-6122



--------------------------------------------------------------------------------

LOGO [g54502ex10_1.jpg]

  

By executing and returning this letter, you are also confirming that you are not
subject to any non-competition agreement, non-solicitation agreement or other
restrictive covenant from your current employer or any other party.

If you agree with the terms and conditions of this offer and confirm the above
paragraph, we would appreciate your signing the enclosed copy of the letter in
the space below and returning it to us within 7 business days by fax at
713-940-6137 and by mail to 2105 CityWest Blvd, Ste 500, Houston, TX 77042.

 

Sincerely, /s/ Joseph L. von Rosenberg III Joseph L. von Rosenberg III

AGREED and ACCEPTED:

 

/s/ Mark Griffin

   Date: June 12, 2009                    Mark Griffin      

2105 CityWest Blvd, Suite 500, Houston, Texas 77042 — Telephone (713) 623-0060 —
Fax (713) 940-6122